        Case 1:20-cv-10352-KPF Document 20 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRYL PHELPS,

                       Petitioner,
                                                    20 Civ. 10352 (KPF)
                -v.-
                                                           ORDER
SUPERINTENDENT, Gouverneur
Correctional Facility,

                       Respondent.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Darryl Phelps filed a petition for writ of habeas corpus on

December 8, 2020 (Dkt. #1), and has since supplemented his petition on

several occasions (Dkt. #3, 5, 7, 10, 16). Petitioner has now filed a

supplemental motion purporting to request the Court’s intervention on his

behalf with the New York State Parole Board. (Dkt. #17). The Court has

reviewed the substance of Petitioner’s motion and concludes that it merely

reiterates allegations and arguments made in prior submissions, the prefatory

material notwithstanding; the Court is unable to discern any distinct form of

relief sought in this motion as compared to his habeas petition. Accordingly,

the Court DENIES Petitioner’s motion, without need for a response from

Respondent. Petitioner’s habeas petition remains pending before the Court.

      The Clerk of Court is directed to terminate the motion at docket entry 17.

The Clerk of Court is further directed to mail a copy of this Order to Petitioner

at his address of record.
       Case 1:20-cv-10352-KPF Document 20 Filed 03/29/21 Page 2 of 2




     SO ORDERED.

Dated: March 29, 2021
       New York, New York

                                          KATHERINE POLK FAILLA
                                         United States District Judge




                                    2
